Exhibit 10.10

INTEREST PAYMENT AGREEMENT

THIS INTEREST PAYMENT AGREEMENT (this “Agreement”) is made as of the July, 23,
2014 (the “Effective Date”), by and among TerraForm Power, LLC (“Terra LLC”),
TerraForm Power Operating, LLC, a Delaware limited liability company (“Terra
Operating”), SunEdison, Inc., a Delaware corporation (“SunEdison”), and
SunEdison Holdings Corporation, a Delaware corporation (“SunEdison Holdings”).

RECITALS

A. Terra Operating is the borrower under that certain Credit and Guaranty
Agreement, to be dated on or about the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Terra LLC, Terra Operating, as borrower, the guarantors named
therein, Goldman Sachs Bank USA, as administrative agent (the “Agent”), and the
lenders named therein.

B. SunEdison Holdings, which is a wholly-owned subsidiary of SunEdison, owns
100% of the outstanding Class B units (the “Class B Units”) of Terra LLC, which
in turn owns 100% of the membership interests of Terra Operating.

C. SunEdison desires to provide support with respect to the interest payment
obligations of Terra Operating with respect to the term loans made under the
Credit Agreement (the “Term Loans”), on the terms and subject to the conditions
of this Agreement, and Terra Operating wishes to accept such support.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

AGREEMENT

1. Definitions.

(a) “Affiliate” means, with respect to a person, any other person that, directly
or indirectly, through one or more intermediaries, controls or is controlled by
such person, or is under common control of a third person.

(b) “Business Day” means every day except a Saturday or Sunday, or a legal
holiday in the City of New York on which banking institutions are authorized or
required by law, regulation or executive order to close.

(c) “Change in Control” means, with respect to Terra Operating, Terra LLC or
Terra, the occurrence of any of the following: (i) a “Person” (as such term is
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended, but specifically excluding SunEdison and its Affiliates) becoming a
beneficial owner, directly or indirectly, of equity representing fifty percent
(50%) or more of the total voting power of Terra Operating’s, Terra LLC’s or
Terra’s then outstanding equity capital; (ii) Terra Operating, Terra LLC or
Terra merging into, consolidating with or effecting an amalgamation with another
Person, or merging



--------------------------------------------------------------------------------

another Person into Terra Operating, Terra LLC or Terra, on a basis whereby less
than fifty percent (50%) of the total voting power of the surviving Person
immediately after such merger, consolidation or amalgamation is represented by
equity held directly or indirectly by former equity holders of (and in respect
of their former equity holdings in) Terra Operating, Terra LLC or Terra, as
applicable, immediately prior to such merger, consolidation or amalgamation; and
(iii) Terra Operating, Terra LLC or Terra directly or indirectly selling,
transferring or exchanging all, or substantially all, of its assets to another
Person unless greater than fifty percent (50%) of the total voting power of the
transferee receiving such assets is directly or indirectly owned by the equity
holders of Terra Operating, Terra LLC or Terra, as applicable, in respect of
their former equity holdings in Terra Operating, Terra LLC or Terra, as
applicable, immediately prior to transfer.

(d) “End Date” means July 23, 2017

(e) “Governing Instruments” means (i) the certificate of incorporation and
bylaws in the case of a corporation, (ii) the articles of formation and
operating agreement in the case of a limited liability company (iii) the
partnership agreement in the case of a partnership, and (iv) any other similar
governing document under which an entity was organized, formed or created and/or
operates.

(f) “Independent Committee” means a committee of the board of directors (or
equivalent body) of Terra, established in accordance with Terra’s Governing
Instruments, made up of directors that are “independent” of SunEdison and its
Affiliates. For purposes of this definition, “independent” means a person who
satisfies the independence requirements of the rules and regulations of the
applicable stock exchange, the U.S. Securities and Exchange Commission and
Terra’s Governing Instruments. The Independent Committee shall initially be the
Corporate Governance and Conflicts Committee.

(g) “Interest Payment Amount” means, with respect to each Interest Payment Date,
the amount of scheduled interest payable on the Term Loans by Terra Operating on
such Interest Payment Date under the Credit Agreement (excluding default
interest and any amounts payable in connection with an acceleration of the Term
Loans under the Credit Agreement) up to an aggregate amount of $48,000,000 (plus
interest on any Overdue Amount in accordance with Section 3 below) (the “Maximum
Payment Amount”).

(h) “Interest Payment Date” means “Interest Payment Date” (as such term is
defined in the Credit Agreement).

(i) “Terra” means TerraForm Power, Inc., a Delaware corporation and the direct
or indirect parent company of Terra LLC and Terra Operating.

2. Support Payments.

(a) SunEdison shall, or shall cause one of its Affiliates (other than Terra,
Terra LLC and their subsidiaries) to:

(i) at least three (3) Business Days prior to each Interest Payment Date,
deposit into an account of Terra Operating an amount equal to the Interest

 

2



--------------------------------------------------------------------------------

Payment Amount, and Terra Operating shall use such funds solely to pay the
Interest Payment Amount in accordance with the terms of the Credit Agreement on
or prior to the Interest Payment Date; or

(ii) on or prior to each Interest Payment Date, pay (on behalf of Terra
Operating) the Interest Payment Amount in accordance with the terms of the
Credit Agreement.

(b) Any payments made by SunEdison or any of its Affiliates described in
Section 2(a)(i) or (ii) shall be treated as a contribution by SunEdison (or its
applicable Affiliate) to the capital of SunEdison Holdings, followed by a
contribution by SunEdison Holdings to the capital of Terra LLC and by Terra LLC
to Terra Operating. However, none of SunEdison, SunEdison Holdings or their
respective Affiliates shall have any rights, at any time, to reimbursement of
any payments made by SunEdison or its Affiliates pursuant to Section 2(a).

3. Failure to Pay When Due. Any amount payable by SunEdison under Section 2
which is not remitted when so due (an “Overdue Amount”) will remain due (whether
on demand or otherwise) and interest will accrue on such Overdue Amount at a
rate per annum equal to the interest rate then applicable under the Credit
Agreement (including default interest). In addition, SunEdison hereby
irrevocably authorizes Terra LLC to pay to Terra Operating any Overdue Amount
from any distributions that may be due to SunEdison with respect to its Class B
Units, and to set off any such payment against any such distributions then due.
The foregoing setoff rights of Terra LLC shall be in addition to any other right
of Terra LLC provided by law, and shall be effective and enforceable
notwithstanding any other provision of this Agreement.

4. Repayment of Term Loan. Terra Operating shall use commercially reasonable
efforts to repay in full the Term Loans under the Credit Agreement on or prior
to the End Date.

5. Representations and Warranties. Each of Terra Operating, Terra LLC, SunEdison
and SunEdison Holdings hereby represents and warrants to the other that:

(a) it is validly organized and existing under the laws of the State of
Delaware;

(b) it has the power, capacity and authority to enter into this Agreement and to
perform its duties and obligations hereunder;

(c) it has taken all necessary action to authorize the execution, delivery and
performance of this Agreement;

(d) the execution and delivery of this Agreement by it and the performance by it
of its duties obligations hereunder do not and will not contravene, breach or
result in any default under its Governing Instruments, or under any mortgage,
lease, agreement or other legally binding instrument, permit or applicable law
to which it is a party or by which any of its properties or assets may be bound,
except for any such contravention, breach or default which would not have a
material adverse effect on its business, assets, financial condition or results
of operations taken as a whole;

 

3



--------------------------------------------------------------------------------

(e) no authorization, consent or approval, or filing with or notice to any
governmental body or authority or other person is required in connection with
the execution, delivery or performance by it of this Agreement; and

(f) this Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to: (i) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally; and (ii) general principles of equity, including
standards of materiality, good faith, fair dealing and reasonableness, equitable
defenses and limits as to the availability of equitable remedies, whether such
principles are considered in a proceeding at law or in equity.

6. Term; Termination.

(a) Term. This Agreement shall become effective as of the Effective Date and
shall terminate on the earlier to occur of (i) the payment by SunEdison of the
Maximum Payment Amount or (ii) the End Date, provided that if any amounts owing
from SunEdison hereunder remain unpaid as of the End Date, then the date that
all amounts owing from SunEdison hereunder shall have been paid in full, unless
terminated earlier as set forth in this Agreement.

(b) Termination. Notwithstanding Section 6(a), this Agreement may be terminated
prior to the End Date as follows:

(i) Terra Operating and SunEdison may terminate this Agreement by mutual written
agreement.

(ii) This Agreement shall automatically terminate upon (i) the repayment in full
of all outstanding Term Loans of Terra Operating and its subsidiaries under the
Credit Agreement or (ii) a Change in Control of Terra Operating, Terra LLC or
Terra.

(iii) Terra Operating, Terra LLC or SunEdison may terminate this Agreement
immediately if Terra Operating, Terra LLC or SunEdison makes a general
assignment for the benefit of its creditors, institutes proceedings to be
adjudicated voluntarily bankrupt, consents to the filing of a petition of
bankruptcy against it, is adjudicated by a court of competent jurisdiction as
being bankrupt or insolvent, seeks reorganization under any bankruptcy law or
consents to the filing of a petition seeking such reorganization or has a decree
entered against it by a court of competent jurisdiction appointing a receiver
liquidator, trustee or assignee in bankruptcy or in insolvency.

(c) This Agreement may only be terminated pursuant to Section 6(b)(i) or
6(b)(iii) above by Terra Operating or Terra LLC with the prior approval of a
majority of the members of the Independent Committee.

7. Amendment; Waiver. The parties may amend this Agreement only by a written
agreement signed by the parties and that identifies itself as an amendment to
this Agreement, provided that, except as expressly provided in this Agreement,
no amendment or waiver of this

 

4



--------------------------------------------------------------------------------

Agreement will be binding unless the prior approval of a majority of the members
of the Independent Committee is obtained and the amendment or waiver is executed
in writing by the party to be bound thereby. No waiver of any provision of this
Agreement will constitute a waiver of any other provision nor will any waiver of
any provision of this Agreement constitute a continuing waiver unless otherwise
expressly provided. A party’s failure or delay in exercising any right under
this Agreement will not operate as a waiver of that right. A single or partial
exercise of any right will not preclude a party from any other or further
exercise of that right or the exercise of any other right.

8. Notices. Any notice, demand or other communication to be given under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by facsimile if sent during normal business hours of the
recipient; but if not, then on the next Business Day, (iii) one Business Day
after it is sent to the recipient by reputable overnight courier service
(charges prepaid) or (iv) three Business Days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications shall be sent to the addresses specified below, or at
such address or to the attention of such other person as the recipient party has
specified by prior written notice to the sending party. Any party may change
such party’s address for receipt of notice by giving prior written notice of the
change to the sending party as provided herein. Notices and other communications
will be addressed as follows:

If to Terra LLC or Terra Operating:

TerraForm Power, Inc.

12500 Baltimore Avenue

Beltsville, Maryland 20705

Attn: General Counsel

Facsimile: (240) 264-8100

If to SunEdison or SunEdison Holdings:

SunEdison, Inc.

13736 Riverport Drive, Suite 180

Maryland Heights, Missouri 63043

Attn: General Counsel

Facsimile: (866) 773-0791

9. Assignment. Neither party may assign or otherwise transfer this Agreement
without the prior written consent of the other party. Notwithstanding the
foregoing, each party shall have the right to assign or otherwise transfer this
Agreement, without the prior written consent of the other party, to any of its
Affiliates so long as such person remains an Affiliate of such party; provided
that, (i) such transferring party shall provide written notice to the other
party of such assignment, and (ii) such assignment shall not relieve the
transferring party of its obligations hereunder.

 

5



--------------------------------------------------------------------------------

10. Successors; No Third Party Beneficiaries. This Agreement will be binding
upon the parties hereto and their respective successors and permitted assigns.
The provisions of this Agreement are enforceable solely by the parties to the
Agreement and their respective successors and permitted assigns and no other
person shall have the right, separate and apart from the parties hereto, to
enforce any provisions of this Agreement or to compel any party to comply with
the terms of this Agreement.

11. Consent to Jurisdiction and Service of Process. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH
OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED
TO JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND HEREBY AND THEREBY FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

12. Mutual Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

13. Governing Law. The internal law of the State of New York will govern and be
used to construe this Agreement without giving effect to applicable principles
of conflicts of law to the extent that the application of the laws of another
jurisdiction would be required thereby.

14. Invalidity of Provisions. Each of the provisions contained in this Agreement
is distinct and severable and a declaration of invalidity or unenforceability of
any such provision or part thereof by a court of competent jurisdiction will not
affect the validity or enforceability of any other provision hereof. To the
extent permitted by applicable law, the parties waive any provision of law which
renders any provision of this Agreement invalid or unenforceable in any respect.
The parties will engage in good faith negotiations to replace any provision
which is declared invalid or unenforceable with a valid and enforceable
provision, the economic effect of which comes as close as possible to that of
the invalid or unenforceable provision which it replaces.

 

6



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter set forth herein. There are no
warranties, conditions, or representations (including any that may be implied by
statute) and there are no agreements in connection with such subject matter
except as specifically set forth or referred to in this Agreement. No reliance
is placed on any warranty, representation, opinion, advice or assertion of fact
made either prior to, contemporaneous with, or after entering into this
Agreement, by any party to this Agreement or its directors, officers, employees
or agents, to any other party to this Agreement or its directors, officers,
employees or agents, except to the extent that the same has been reduced to
writing and included as a term of this Agreement, and none of the parties to
this Agreement has been induced to enter into this Agreement by reason of any
such warranty, representation, opinion, advice or assertion of fact.
Accordingly, there will be no liability, either in tort or in contract, assessed
in relation to any such warranty, representation, opinion, advice or assertion
of fact, except to the extent contemplated above.

16. Further Assurances. Each of the parties hereto will promptly do, make,
execute or deliver, or cause to be done, made, executed or delivered, all such
further acts, documents and things as the other party hereto may reasonably
require from time to time for the purpose of giving effect to this Agreement and
will use reasonable efforts and take all such steps as may be reasonably within
its power to implement to their full extent the provisions of this Agreement.

17. Counterparts. This Agreement may be signed in counterparts and each of such
counterparts will constitute an original document and such counterparts, taken
together, will constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SUNEDISON, INC. By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Executive Vice President and Chief Financial
Officer SUNEDISON HOLDINGS CORPORATION By:  

/s/ Martin Truong

Name:   Martin Truong Title:   Secretary TERRAFORM POWER, LLC By:  

/s/ Sebastian Deschler

Name:   Sebastian Deschler Title:   General Counsel TERRAFORM POWER OPERATING,
LLC BY:  

TERRAFORM POWER, LLC,

as sole member

By:  

/s/ Sebastian Deschler

Name:   Sebastian Deschler Title:   General Counsel

Signature Page - Interest Payment Agreement